DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 5/12/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 requires the limitations “the latching unit comprises a first linear guide and a second liner guide”. However, from the claim language it is unclear where are these guides presented.
Therefore, in order to continue with the examination, the limitations will be examined as the guides been provided on the housing. Correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 3,450,851 to Perl in view of US Pat No 5,494,323 to Huang, US Pat No 2,869,952 to Saunders and US Pat No 6,532,702 to Scribner.

    PNG
    media_image1.png
    794
    1287
    media_image1.png
    Greyscale

Perl discloses a locking device for locking a first component, in particular a door leaf (10), to a second component, in particular to a door frame.
The locking device comprises a catch element (21) that is fastened to one of the first or second component and that comprises a first and 2nd latching recesses (by 25).

The latching unit further comprises a release element (37) moveable between a resting and a release position. 

First, Perl fails to disclose that the release element comprises a first receiving opening. Perl discloses that the release element comprises flat receiving surfaces that when the release element is in the resting position, the first latching body is in the first latching recess of the catch element and against the flat receiving surface of the release element; and in the release position, it releases the engagement between the first latching body and the first latching recess of the catch element.

    PNG
    media_image2.png
    612
    1039
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    476
    1055
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the release element described by Perl with receiving openings, as taught by Huang, in order to secure engagement in the resting position.

Second, Perl fails to disclose that the catch element is designed as an oblong flat part, and the first latching recess is provided on a first longitudinal edge of the oblong or elongated flat part. Perl discloses a different shape, having an elongated stem and a triangular head end, wherein the latching recess is provided on a longitudinal edge.

    PNG
    media_image4.png
    447
    650
    media_image4.png
    Greyscale

Saunders teaches that it is well known in the art to provide a catch element (29) has an elongated symmetrical body with and has no square, circular or spherical form, i.e., oblong.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the catch element described by Perl, as one shaped as a flat oblong or elongated, as taught by Saunders, in order to define the surface of the catch element.
Applicant is also reminded that a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  



    PNG
    media_image5.png
    504
    747
    media_image5.png
    Greyscale

Scribner teaches that it is well known in the art to provide the housing (16) with a linear guide (channel on 16) for guiding and mounting the release element.

    PNG
    media_image6.png
    454
    587
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the housing described by Perl with a linear guide, as taught by Scribner, in order to guide and mount the release element.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 3,450,851 to Perl in view of US Pat No 5,494,323 to Huang, US Pat No 2,869,952 to Saunders, US Pat No 6,532,702 to Scribner and further in view of US Pat No 8,146,864 to Koppel et al (Koppel)
Perl, as modified by Huang, Scribner and Saunders, fails to disclose that the locking device is used in a sliding door having a door leaf and a frame, that there is an additional 

    PNG
    media_image7.png
    640
    709
    media_image7.png
    Greyscale

Koppel teaches that it is well known in the art to provide a similar locking device (10) that comprises a catch element (11, 12) engaging a latching body (16), used to latch a sliding door to a frame of an aircraft (not shown), wherein the door slide along a sliding door guide (not shown).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the locking device described by Perl, as modified by Huang, Scribner 
Applicant is reminded that a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus, which differentiates it from a prior art reference disclosing the structural limitations of the claim.  

Allowable Subject Matter
Claim 3, as interpreted above, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4 will also be allowed since the claims depend from claim 3.
Huang teaches a 2nd linear guide (105). Scribner also teaches a housing with both the 1st and 2nd guides. However, the teaching of Huang or Scribner cannot be provided in the device described by Perl, since the latching elements of Perl are mounted to a bracket (27).
Response to Arguments
With respect to the abstract objection, the current amendment overcomes the issue.
With respect to the 1st part of the 112 2nd paragraph rejection, the current amendment overcomes the issue.
nd part of the 112 2nd paragraph rejection, although the examiner maintains his position of omitting essential elements, the Office has decided to withdrawn the rejection.
However, a new 112 2nd paragraph rejection has been made on the record to claims 2 and 3.

With respect to the prior art rejection, the applicant argues that Huang fails to disclose a release element having a receiving opening because the openings are not for receiving the first latching body. Huang clearly shows that the receiving openings are capable of receiving the latching body. Huang further shows the claimed movement, that has a resting position (fig 11) and a release position (fig 13). Therefore, the argument is not persuasive.

In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. 

As to the arguments that it will not lead to an improvement to provide the teachings of Huang into the device described by Perl, the argument is not persuasive. Adding the 

As to applicant’s argument that the prior art fails to discloses a catch element designed as an oblong flat part, the argument is not persuasive.
First, the term “oblong” means that the shape deviate from a square, circular or spherical form by elongation in one dimension or direction than the other” (Merriam Webster dictionary).
As clearly shown above in the rejection, Perl actually shows that the catch element is elongated in one dimension or direction, but both sides of the elongated body are not symmetrical.
Saunders teaches that the catch element has an elongated symmetrical body with and has no square, circular or spherical form, i.e., oblong. Therefore, the argument is not persuasive. 

Finally, the applicant argues the rejection of Perl, as modified by Huang and Saunders, and as further modified by Koppel, since Perl does not disclose the invention as expressed above, as mentioned before, the arguments are not persuasive. Therefore, the rejection is maintained.

Since no argument will change the examiners position, the rejection is maintained.

in view of the current amendment. Scribner is provided to demonstrate that it is well known in the art to provide a housing with a linear guide for guiding the release element.

However, after further review, a new rejection has been made to claim 2, which was previously considered as allowed.

Therefore, the examiner is reopening prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Carlos Lugo/
Primary Examiner
Art Unit 3675



May 15, 2021